Citation Nr: 0941495	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  03-14 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an initial disability rating higher than 
20 percent for diabetes mellitus.

3.  Entitlement to an initial disability rating higher than 
10 percent for hypertension.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This matter was previously before the Board in August 2004 
and July 2007 at which time it was remanded for additional 
development.  It is now returned to the Board.

The Board notes that in a statement received in June 2003, 
the Veteran claimed service connection for "mini-strokes."  
The RO sent a duty to assist notice letter in August 2003; 
however, there has been no further development of the issue.  
The RO should contact the Veteran and clarify his wishes 
regarding the issue of service connection for "mini-
strokes."

The issues of entitlement to an increased disability rating 
for hypertension and diabetes mellitus, as well as 
entitlement to TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record demonstrates that the Veteran has been diagnosed 
with left ventricular hypertrophy that is the result of his 
service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for left ventricular 
hypertrophy have been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable result for the appellant, or be of 
assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for left ventricular hypertrophy.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection for a heart disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for cardiovascular-renal disease may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

As indicated above, to establish service connection, there 
must first be medical evidence of a current disability.  The 
Veteran has asserted that he has congestive heart failure 
which is related to his period of active service.  Without 
proof of current disability, service connection cannot be 
granted, as essentially there is no disability to service 
connect.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  As there is no current 
competent medical evidence of congestive heart failure, 
service connection for congestive heart failure cannot be 
awarded.  

However, December 2006 VA nuclear stress testing revealed 
that the Veteran had left ventricular hypertrophy.  
Ventricular hypertrophy is defined as enlargement or 
overgrowth of the myocardium of a ventricle, due to chronic 
pressure overload.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
890 (30th ed. 2003).  Accordingly, the evidence shows the 
Veteran has a current heart disability that is characterized 
as left ventricular hypertrophy.  

A VA examination report dated in August 2007 shows that the 
examiner reviewed the record and opined that the Veteran's 
left ventricular hypertrophy was more than likely secondary 
to his service-connected hypertension.  As noted above, 
secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(b); 
Allen, 7 Vet. App. at 439.

The Board finds the August 2007 VA examination report to be 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). 

As the Veteran is service connected for hypertension, there 
is evidence of left ventricular hypertrophy, and competent 
medical evidence that relates the left ventricular 
hypertrophy to his service-connected hypertension, service 
connection is warranted for left ventricular hypertrophy.


ORDER

Service connection for left ventricular hypertrophy is 
granted.


REMAND

Unfortunately, another remand is required in this case as to 
the issues of entitlement to an increased disability rating 
for hypertension and diabetes mellitus, as well as 
entitlement to a TDIU.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claims 
so that he is afforded every possible consideration.  VA has 
a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In light of the grant of service connection for left 
ventricular hypertrophy, the issues of entitlement to a 
higher rating for hypertension and a TDIU must be 
reconsidered.  

Further, the Veteran submitted additional evidence and 
statements via facsimile to the Board in October 2009.  He 
indicated that he had been hospitalized and received 
additional treatment for his service connected disabilities.  
Since this evidence was received after the Veteran's case was 
sent to the Board, the clinical documentation associated with 
this medical care has not yet been incorporated into the 
record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered).  These records must be obtained prior to further 
adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request him to provide a list with the 
names and addresses of all physicians 
and/or medical facilities where he has 
been treated for his service connected 
disabilities.  Any indicated records 
should be obtained.

2.  The RO/AMC should obtain the clinical 
records from the VA medical facility in 
Charleston, South Carolina that date from 
2008 to the present.  All information 
obtained should be made part of the file.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC should readjudicate the 
Veteran's claims for higher ratings for 
hypertension and diabetes mellitus as well 
as TDIU.  The need for further 
contemporaneous examination of the Veteran 
is left to the discretion of the RO/AMC.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


